DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 and 11-28 are pending:
		Claims 1-9 and 11-28 are rejected. 
		Claims 27 and 28 have been amended. 
		Claims 1, 8-9, 11-12, 15, 18-20 and 23 have been amended. 
Response to Amendments
Amendments filed 01/21/2022 have been entered. Amendments to the claims do not overcome §102 rejections and partially overcome §112 rejections. 
Amendments necessitate new grounds of rejection. 
Response to Arguments 
Arguments filed 01/21/2022 have been entered. Arguments were fully considered. 
On page 3 of Applicant’s arguments, Applicant argues that:
There are differences between the claimed invention and the cited prior art. For example, Claims 1 and 12 recite "aerators in said lagoon capable of chemically converting non- biodegradable paper compounds into biodegradable compounds and located outside of the cluster of X water circulators in the lagoon". None of the cited art disclose or teach a treatment system comprised of aerators and circulators in the same lagoon-let alone aerators outside of the cluster of circulators in the same lagoon. More specifically, Bettle alone or as evidenced by Novak does not disclose this claim recitation as noted in the Applicant-Initiated Interview Summary dated December 15, 2021.

	This argument is not persuasive because the term “aerator” is not distinct in the claims and circulators can also function as aerators as disclosed by Bettle see ¶54 and one set of circulators, located outside and upstream of a second set of circulators, is capable of being an aerator as shown in annotated Fig. 11 of Bettle.  Therefore §102 rejection is maintained.


    PNG
    media_image1.png
    812
    650
    media_image1.png
    Greyscale

On page 10 of Applicant’s arguments, Applicant argues that:
The claimed invention is not rendered obvious by the cited art, either alone or in combination. For example, the subject matter in Claims 1 and 12 recite "aerators in said lagoon capable of chemically converting non-biodegradable paper compounds into biodegradable compounds and located outside of the cluster of X water circulators in the lagoon". Bettle alone or in combination with any of the cited references neither discloses nor suggests aerators and circulators in the same lagoon. Further, Bettle alone or in combination with any of the cited art teach or suggest a treatment system wherein aerators are located outside of the cluster of circulators in the same lagoon. Accordingly, the cited art, alone or in combination, does not render the claims obvious, a position espoused in the Applicant-Initiated Interview Summary dated December 15, 2021.

	This argument is persuasive in view of amendments because an aerator can also be interpreted as being a different structure from circulators therefore the amendments necessitate new grounds of rejection under §103 for the purposes of compact prosecution. 
Affidavits, Declarations
The declaration filed 01/21/2022 has been entered. The declaration is sufficient to support the subject matter recited in new claims 27 and 28. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 9 recites “wherein the water in the lagoon is water received from a paper mill” in lines 1-2. It is not clear if the claim is limiting the location of the lagoon with respect to a paper mill or capable of receiving water from a paper mill or any source. The claim is further indefinite because it is not clear what the structure of the paper mill is limited to.  In interest of advancing prosecution, it is interpreted that the lagoon is capable of receiving water from a paper mill. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 12-13, 15-16 and 21-23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bettle (WO 2016/179327). 
	Regarding claim 1, Bettle teaches treatment system in a lagoon (a system for the treatment of sludge in a lagoon) (see ¶13) containing water that promotes the formation of biologically active granules (biologically active granules) (see ¶13) that digest sludge in the lagoon, the lagoon (lagoon) (see ¶13) comprising a bottom thereof (a bottom thereof) (see ¶13), the water of the lagoon having a surface layer (a surface layer) (see ¶13), the system comprising:
	 (i) X number of water circulators (X number of water circulators) (see ¶13) (Fig. 3A, water circulator 1302) in a cluster (see Figs. 13A-D of clusters) having an impeller (Fig. 10A, impeller 2003) (see ¶115) disposed in the lagoon, wherein X is greater than or equal to three (X is 3, 4, 5, 6, 7, 8, 9 or 10) (see ¶13), at least one of said X number of water circulators being configured to: move water horizontally and radially from the centerline of each circulator (flows leave radially and horizontally away from the centerline) (see ¶66) independent of the direction of rotation of the circulator impeller (the outflow lip 8 of the circulator is configured to guide water, therefore the radial and horizontal flow is dependent on outflow lip 80 and independent of the direction of rotation of the impeller) (see ¶38 and ¶40); 
	 (ii) hydraulic walls (hydraulic walls) (see ¶78) formed from at least some of the water expelled from each of any given pair of adjacent water circulators (hydraulic walls are formed by pair of adjacent water circulators) (see ¶78), wherein each of the hydraulic walls intersects in a substantially straight line at the midpoint of any two adjacent circulators (each hydraulic wall intersects at center point) (see ¶78), said hydraulic wall configured to redirect the expelled water downward towards the bottom of the lagoon (hydraulic wall redirects flow down to the bottom) (see ¶142), wherein the hydraulic walls at least partially separate (the step of separating is a process/method limitation that 
	and (iii) aerators in said lagoon capable of chemically converting non-biodegradable paper compounds into biodegradable compounds (any aerator is capable of performing the converting step) and located outside of the cluster of X water circulators in the lagoon (there are two sets of circulators in the second lagoon, one set is capable of being in aeration mode therefore Bettle teaches an aerator outside of the second set of clusters) (see annotated Fig. 11) 
	Note that the term “aerator” is not distinct in the claims and circulators can also function as aerators as disclosed by Bettle, see ¶54.
Annotated Fig. 11

    PNG
    media_image1.png
    812
    650
    media_image1.png
    Greyscale

	Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP §2112.02).

	Regarding claim 3, Bettle teaches the system of claim 1, wherein the hydraulic walls completely surround at least two circulators (hydraulic walls are formed by adjacent circulators (see ¶13); the circulators 1357D and 1357E, shown in Fig. 13D, each are completely surrounded by 4 circulators therefore will be completely surrounded by hydraulic walls formed by surrounding circulators).
	Regarding claim 4, Bettle teaches the system of claim 1, wherein X is 5 (X is 5) (see ¶13).  
	Regarding claim 5, Bettle teaches the system of claim 1, wherein X is 8 (X is 8) (see ¶13).  
	Regarding claim 6, Bettle teaches the system of claim 1, wherein X is 11 (second lagoon 1110 has 11 circulators 1111A-G and 1112A-D) (see Fig. 11 and ¶126)
	Regarding claim 8, Bettle teaches the system of claim 1, wherein a dimensionless ratio of a flow rate of the water circulator per influent gallons per day ranges from about 0.5 to about 15 (ratio of 3.3 to 10) (see “ratio” in Table 1), about 1 to about 5, about 1.2 to about 3, about 1 to about 2 or about 1.4.  
	Regarding claim 9, Bettle teaches the system of claim 1, wherein the water in the lagoon is water received from a paper mill (water can be received from any source) (see §112 indefiniteness). 
	Regarding claim 12, Bettle teaches a treatment system for a lagoon containing water that promotes the formation of biologically active granules that digest sludge in the lagoon, the lagoon comprising a bottom thereof, the water of the lagoon having a surface layer, the treatment system comprising: Y number of clusters (Y number of clusters) (see ¶17) of water circulators disposed in the lagoon, wherein Y is 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 (Y ranges from 2 to 20) (see claim 19); each of the Y number of clusters of water circulators (see claim 19) 
	Note that the term “aerator” is not distinct in the claims and circulators can also function as aerators as disclosed by Bettle, see ¶54.

	Regarding claim 15, Bettle teaches the system of claim 1, at least one of the circulators is configured to cavitate and form a mineral crystal in the water (cavitation forms mineral crystals) (see ¶141).  
	Regarding claim 16, Bettle teaches the system of claim 15, wherein an anaerobic bacterial (obligate anaerobes) (see ¶144) film forms on the mineral crystal (bacteria bond to mineral salts to form a biofilm) (see ¶144).  
	Regarding claim 21, Bettle teaches the system of claim 1 in which volatile solids (volatile fatty acid or VFA) (see ¶151) are reduced (wastes and odors are reduced or eliminated) (see ¶26).  
	Regarding claim 22, Bettle teaches the system of claim 1 in which non-volatile solids (non-ionic volatile compounds) (see ¶170) are reduced (wastes and odors are reduced or eliminated) (see ¶26).  
	Regarding claim 23, Bettle teaches granules produced in the treatment system of claim 1 (lagoon granule formed) (see ¶19).

Claim 14 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bettle (WO 2016/179327) and by evidence of Novak (USPN 7,699,986). 
	Regarding claim 14, Bettle teaches the system of claim 1, wherein in a downstream portion of a circulated volume of water, a column of water in the pond stratifies into an upper oxic zone (upper aerated zone having DO = 6.49 mg/l) (see ¶207) (see Fig. 20) and a lower anoxic zone (a lower anaerobic zone having a DO = 0.18 mg/l; the DO is below 0.2 mg/l therefore is anoxic by evidence of Novak, see Novak, C7/L10-17) (see ¶207) (see Fig. 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bettle (WO 2016/179327) in view of Keeton (US 2003/0062307). 
	Regarding claim 1, Bettle teaches treatment system in a lagoon (a system for the treatment of sludge in a lagoon) (see ¶13) containing water that promotes the formation of biologically active granules (biologically active granules) (see ¶13) that digest sludge in the lagoon, the lagoon (lagoon) (see ¶13) comprising a bottom thereof (a bottom thereof) (see ¶13), the water of the lagoon having a surface layer (a surface layer) (see ¶13), the system comprising:
	 (i) X number of water circulators (X number of water circulators) (see ¶13) (Fig. 3A, water circulator 1302) in a cluster (see Figs. 13A-D of clusters) having an impeller (Fig. 10A, impeller 2003) (see ¶115) disposed in the lagoon, wherein X is greater than or equal to three (X is 3, 4, 5, 6, 7, 8, 9 or 10) (see ¶13), at least one of said X number of water circulators being configured to: move water 
	 (ii) hydraulic walls (hydraulic walls) (see ¶78) formed from at least some of the water expelled from each of any given pair of adjacent water circulators (hydraulic walls are formed by pair of adjacent water circulators) (see ¶78), wherein each of the hydraulic walls intersects in a substantially straight line at the midpoint of any two adjacent circulators (each hydraulic wall intersects at center point) (see ¶78), said hydraulic wall configured to redirect the expelled water downward towards the bottom of the lagoon (hydraulic wall redirects flow down to the bottom) (see ¶142), wherein the hydraulic walls at least partially separate (the step of separating is a process/method limitation that will inherently occur when the system is in operation) (see Fig. 20 of hydraulic wall 2095) occluded gas (granules convert hydrolyzed liquids to gas) (see Abstract, lines 5-8 and ¶144) from the redirected water (hydraulic wall redirects flow down) (see ¶142). 
	and (iii) aerators in said lagoon capable of chemically converting non-biodegradable paper compounds into biodegradable compounds (any aerator is capable of performing the converting step) and located outside of the cluster of X water circulators (aerators 1101A-D are located outside upstream the circulators) (see Fig. 11).
	Note that the term “aerator” is not distinct in the claims therefore the aerator can also be interpreted as different from the circulator, for compact prosecution the claims are also rejected under §103. 
	Bettle does not explicitly teach aerators in the same lagoon.
	In a related field of endeavor, Keeton teaches a system comprising aerators (Fig. 6, diffusers 612; see ¶64) in the same lagoon (see Fig. 6) with circulators (Fig. 6, circulators 610; see ¶66).

	Regarding claim 27, Bettle and Keeton teach the system of claim 1 wherein the aerators are splasher aerators (diffusers) (Keeton, see Fig. 6)
	Regarding claim 28, Bettle and Keeton teach the system of claim 1 wherein the aerators are upstream relative to the cluster of X water circulators (aerators 1101A-D are located upstream the circulators) (Bettle, see Fig. 11) in the lagoon (the combination of Bettle and Keeton teaches the aerators and circulators in the same lagoon). 
	Regarding claim 12, Bettle teaches a treatment system for a lagoon containing water that promotes the formation of biologically active granules that digest sludge in the lagoon, the lagoon comprising a bottom thereof, the water of the lagoon having a surface layer, the treatment system comprising: Y number of clusters (Y number of clusters) (see ¶17) of water circulators disposed in the lagoon, wherein Y is 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 (Y ranges from 2 to 20) (see claim 19); each of the Y number of clusters of water circulators (see claim 19) comprising a water circulator system comprising: (i) X number of water circulators (X number of water circulators) (see ¶13) (Fig. 3A, water circulator 1302) in a cluster (see Figs. 13A-D of clusters) having an impeller (Fig. 10A, impeller 2003) (see ¶115) disposed in the lagoon, wherein X is greater than or equal to three (X is 3, 4, 5, 6, 7, 8, 9 or 10) (see ¶13), at least one of said X number of water circulators being configured to: move water horizontally and radially from the centerline of each circulator (flows leave radially and horizontally away from the centerline) (see ¶66) independent of the direction of rotation of the circulator impeller (the outflow lip 8 of the circulator is configured to 
	Note that the term “aerator” is not distinct in the claims therefore the aerator can also be interpreted as different from the circulator, for compact prosecution the claims are also rejected under §103. 
	Bettle does not explicitly teach aerators in the same lagoon.
	In a related field of endeavor, Keeton teaches a system comprising aerators (Fig. 6, diffusers 612; see ¶64) in the same lagoon (see Fig. 6) with circulators (Fig. 6, circulators 610; see ¶66).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bettle (WO 2016/179327) in view of Love (USPN 3,788,477).
	Regarding claim 7, Bettle teaches the system of claim 1, wherein the lagoon receives an inflow of at 0.3 MGD to 1 MGD (see “influent flow MGD” in Table 1).

	In a related field of endeavor, Love teaches a treatment apparatus (see Entire Abstract) comprising a discharge of 50,000,000 gals of water per day into a lagoon (see C12/L37-43).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify large lagoon of Love by incorporating the circulators of Bettle because said circulators would provide the benefit of lowering E.coli and total suspended solids (Bettle, see ¶77) which is desirable in Love for treating waste water from pulp and paper mills (Love, see C12/L29-36).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bettle (WO 2016/179327) in view of McWhirter (USPN 3,670,887).
	Regarding claim 11, Bettle teaches the system of claim 1.
	Bettle does not teach a clarifier configured to receive an input water and configured to discharge a solids-rich fraction to the lagoon.  
	In a related field of endeavor, McWhirter teaches an aerobic digestion of sludge (see Entire Abstract) comprising a clarifier (Fig. 5, clarifier 18; see C6/L45-50) configured to receive an input water (see Fig. 5) and configured to discharge a solids-rich fraction discharged to the lagoon (recycled activated sludge from clarifier 18 is sent to lagoon 10 via conduit 13) (see C10/L19-23) (see Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lagoon of McWhirter with the lagoon of Bettle because the simple substitution of one lagoon means with another known lagoon means is obvious and will result in a suitable means for treating wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See .

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bettle (WO 2016/179327) in view of Bowling (USPN 6,923,912).
	Regarding claim 17, Bettle teaches the system of claim 16.
	Bettle does not teach wherein an anaerobic fungal film forms outboard of the anaerobic bacterial film on the mineral crystal.  
	In a related field of endeavor, Bowling teaches a method for treating wastewater in form of wastewater streams, lagoons or pools or other wastewater systems (see C4/L4-8) comprising an anaerobic fungal film (brown rot fungi are under anaerobic conditions) (see C2/L16-17 and C3/L10-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lagoon of Bettle by incorporating the brown rot fungus of Bowling because said fungus provides the benefit of economically removing color from wastewater (see Abstract, lines 3-9). The combination of references teaches “wherein an anaerobic fungal film forms outboard of the anaerobic bacterial film on the mineral crystal” because the anaerobic fungal film (brown rot fungus) of Bowling will inherently form outboard the anaerobic bacterial film found in Bettle because properties are presumed inherent chacterisitcs. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
	Regarding claim 19, Bettle teaches the system of claim 17.
	Bettle does not teach wherein the anaerobic fungal film converts a cellulose and a hemicelluloses in the water to volatile fatty acids (VFA). 
	In a related field of endeavor, Bowling teaches a method for treating anaerobically wastewater in form of wastewater streams, lagoons or pools or other wastewater systems (see 
	 Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lagoon of Bettle by incorporating the brown rot fungus of Bowling because said fungus provides the benefit of economically removing color from wastewater (see Abstract, lines 3-9). 
	Regarding claim 20, Bettle and Bowling teach the system of claim 19, wherein the anaerobic bacterial film (colonizing bacteria forming biofilm) (see ¶47) formed on the crystal converts the VFA to a gas (volatile compounds leave as gas bubbles) (see ¶170).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bettle (WO 2016/179327) in view of Bowling (USPN 6,923,912) and by evidence of Onno (WO 2009/019514).
	Regarding claim 18, Bettle teaches the system of claim 17.
	Bettle does not teach wherein the anaerobic fungal film is capable of digesting non-volatile solids in the water. 
	In a related field of endeavor, Bowling teaches a method for anaerobically treating wastewater in form of wastewater streams, lagoons or pools or other wastewater systems (see C4/L4-8) comprising a brown rot fugus to break down hemi-cellulose (see C2/L47-55) (hemi-cellulose is a non-volatile solid by evidence of Onno, see Onno, pg. 5, lines 15-22); ; brown rot fungi are preferred in anaerobic conditions (see C3/L10-15).
. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bettle (WO 2016/179327). 
	Regarding claim 24, Bettle teaches the system of clam 1, further comprising a terminal horizontal, radial outflowing circulator (YF flowing radially and horizontally) (see ¶66) such that a dissolved oxygen at a sludge water interface (soluble BOD converted to biosolids in aerobic zone) (see ¶94) (see “aerobic zone” in Fig. 19) is greater than 0.5mg/l (aerobic layer having a DO >1.0 mg/l) (see ¶192), wherein non-digestible solids are commingled with digestible solids (non-volatile and volatile compounds) (see ¶170) such that grit is removable from the lagoon (wastes and odors are reduced or eliminated) (see ¶26).  
	While Bettle does not explicitly teach that said circulator is positioned 50-150 feet from an outlet of the lagoon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circulator of Bettle by positioning 50-150 feet from the outlet of the lagoon because said configuration is a mere rearrangement of parts. As of the writing of this Office Action, no demonstration of a criticality of the positioning of a circulator from the outlet of the lagoon has been presented other than the conventionally obvious mere rearrangement of parts.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA1950) (see MPEP § 2144.04).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bettle (WO 2016/179327) in view of Keeton (US 2006/0186042).
Regarding claim 25, Bettle teaches the system of claim 1, wherein the system comprises a linear cluster (plurality of linear rows) (see ¶127 and Fig. 11) of horizontal radial outflow (YF flowing radially and horizontally) (see ¶66) aerating circulators (YF aerator) (see ¶62), each circulator comprising a radially attached growth surface (radial attached growth surfaces) (see ¶62) such that hydraulic walls are formed at the midpoint (hydraulic walls intersects at the center line) (see ¶13) (see hydraulic wall 1515 formed at midpoint in Fig. 5) between adjacent clusters (pair of adjacent circulators forms a hydraulic wall) (see ¶13) (see Fig. 5), wherein the system reduces nitrogen (nitrogen reduction) (see ¶62).  
	Bettle does not explicitly teach that total nitrogen is reduced by more than 85%. 
	In a related field of endeavor, Keeton teaches a waste treatment method (see Entire Abstract) wherein total nitrogen is decreased by 87% (see Fig. 12). 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment system of Bettle by increasing the number of circulators such that total nitrogen is decreased by 87% as taught by Keeton because circulators provide additional vertical growth surfaces if nitrogen reduction is desired (Bettle, see ¶62) and one of ordinary skill in the art would have optimized said total nitrogen by routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bettle (WO 2016/179327) in view of Bettle (US 2014/0319054, hereinafter referred to as ‘054).
	Regarding claim 26, Bettle teaches the system of claim 1, wherein a mixed liquor fluid is added to the lagoon, wherein the mixed liquor fluid is a fluid with suspended solids (TSS in water) (see ¶128) that was not passed through a clarifier (a clarifier is not required by the system of Bettle) prior to addition to the lagoon.  	

	In a related field of endeavor, ‘054 teaches an apparatus and method for enhanced wastewater treatment (see Entire Abstract) wherein return activate sludge (RAS) has about 5,000 mg/l TSS (see ¶89).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment system of Bettle by selecting a TSS concentration about 5,000 mg/l as disclosed by ‘054 because a selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778